                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-03149-NRN

DRENDA MAY DOMINGUEZ HORTON,

Plaintiff,

v.

ANDREW M. SAUL,1 Commissioner of Social Security,

Defendant.


                              OPINION AND ORDER


N. Reid Neureiter
United States Magistrate Judge

        The government determined that Plaintiff Drenda May Dominguez Horton

was not disabled for purposes of the Social Security Act. (AR2 21.) Ms.

Dominguez has asked this Court to review that decision. The Court has

jurisdiction under 42 U.S.C. § 405(g), and both parties have agreed to have this

case decided by a U.S. Magistrate Judge under 28 U.S.C. § 636(c). (Dkt. #15.)

                               Standard of Review

        In Social Security appeals, the Court reviews the decision of the

administrative law judge (“ALJ”) to determine whether the factual findings are


1  On June 4, 2019, the Senate confirmed Andrew M. Saul as Commissioner of
Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
Andrew M. Saul should be substituted for Nancy A. Berryhill, former Acting
Commissioner of Social Security, as the defendant in this suit. No further action
need be taken to continue this suit by reason of the last sentence of section
205(g) of the Social Security Act, 42 U.S.C. § 405(g).
2 All references to “AR” refer to the sequentially numbered Administrative Record

filed in this case. (Dkt. ##12, and 12–1 through 12–25.)
supported by substantial evidence and whether the correct legal standards were

applied. See Pisciotta v. Astrue, 500 F.3d 1074, 1075 (10th Cir. 2007).

“Substantial evidence is such evidence as a reasonable mind might accept as

adequate to support a conclusion. It requires more than a scintilla, but less than a

preponderance.” Raymond v. Astrue, 621 F.3d 1269, 1271–72 (10th Cir. 2009)

(internal quotation marks omitted). The Court “should, indeed must, exercise

common sense” and “cannot insist on technical perfection.” Keyes-Zachary v.

Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012). The Court cannot reweigh the

evidence or its credibility. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

                                    Background

       At the second step of the Commissioner’s five-step sequence for making

determinations,3 the ALJ found that Ms. Dominguez “has the following severe

impairments: labral tear and tendinopathy of the left hip, lumbar spondylosis,

obesity, and diabetes with neuropathy.” (AR 14.) Ms. Dominguez’s medically

determinable impairments of upper gastrointestinal hemorrhage due to acute

ulcers; alcohol abuse with inactive cirrhosis of the liver with ascites; reactive

airway disease; major depressive disorder; post-traumatic stress disorder




3 The Social Security Administration uses a five-step sequential process for
reviewing disability claims. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The
five-step process requires the ALJ to consider whether a claimant: (1) engaged in
substantial gainful activity during the alleged period of disability; (2) had a severe
impairment; (3) had a condition which met or equaled the severity of a listed
impairment; (4) could return to her past relevant work; and, if not, (5) could
perform other work in the national economy. See 20 C.F.R. §§ 404.1520(a)(4),
416.920(a)(4); Williams v. Bowen, 844 F.2d 748, 750–51 (10th Cir. 1988.) The
claimant has the burden of proof through step four; the Social Security
Administration has the burden of proof at step five. Lax, 489 F.3d at 1084.
                                          2
(PTSD); and alcohol dependence, in remission, were found to not be severe

impairments. (Id.)

      The ALJ then determined at step three that Ms. Dominguez “does not

have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments” in the regulations. (AR 15–

16.) Because he concluded that Ms. Dominguez did not have an impairment or

combination of impairments that meets the severity of the listed impairments, the

ALJ found that Ms. Dominguez has the following residual functional capacity

(“RFC”):

      . . . [Ms. Dominguez] has the residual functional capacity to perform
      a reduced range of sedentary work as defined in 20 CFR
      404.1567(a) and 416.967(a) meaning she can lift and carry up to ten
      pounds occasionally and less than ten pounds frequently; she can
      stand and/or walk for two hours in an eight-hour day; she can sit for
      six hours in an eight-hour day; she needs a cane for standing and
      walking; she can never climb ladders, ropes or scaffolds; she can
      occasionally stoop, kneel, crouch and crawl; and she can
      occasionally climb ramps or stairs.

(AR 16.)

      The ALJ concluded that Ms. Dominguez was capable of performing past

relevant work as an accounts payable coordinator. (AR 21.) Accordingly, Ms.

Dominguez was deemed not to have been under a disability from February 1,

2016, through June 5, 2018, the date of the decision. (Id.)

                                    Analysis

      Ms. Dominguez argues that the ALJ’s decision should be reversed

because his finding that Ms. Dominguez was not disabled is not supported by

substantial evidence. Specifically, Ms. Dominguez contends that the ALJ failed to

adequately weigh the medical evidence and opinions and did not properly
                                         3
consider the combined effects of her impairments, including those determined to

be nonsevere. Ms. Dominguez also argues that the ALJ improperly discounted

her subjective complaints. Ms. Dominguez asks the Court to remand the case for

an immediate payment of benefits. For the reasons set forth below, the Court will

reverse and remand for further proceedings.

       Ms. Dominguez argues that the ALJ’s conclusion that her mental

impairments were not severe is unreasonable and unsupported by the record.

Ms. Dominguez challenges the ALJ’s decision to give only minimal weight to the

medical opinions of the two providers who specifically addressed her mental

impairments: LeAnna DeAngelo, Ph.D., and Mark Suyeishi, Psy.D. (AR 20.) The

Court agrees with Ms. Dominguez.

       In evaluating Ms. Dominguez’s mental impairments at step two, the ALJ

considered whether the four areas of functioning, known as the “paragraph B”

criteria, were satisfied. (AR 14.) To satisfy the “paragraph B” criteria, the mental

impairments must result in at least one extreme or two marked limitations in a

broad area of mental functioning. The four applicable areas of mental functioning

are:

       (1) Understand, remember, or apply information;

       (2) Interact with others;

       (3) Concentrate, persist, or maintain pace; and

       (4) Adapt or manage oneself.4



4 The “paragraph B” criteria apply to every mental disorder listing except for
intellectual disorders (listing 112.05) and developmental disorders in infants and
toddlers (listing 112.14).
                                          4
       The ALJ analyzed each of the four areas of mental functioning, taking into

account the evidence and Ms. Dominguez’s medical records. He first concluded

that, with respect to understanding, remembering, or applying information, Ms.

Dominguez had no limitation. (AR 14.) Although Ms. Dominguez reported

memory problems, the ALJ pointed to evidence indicating she had “an intact

recent and remote memory,” that her intellectual ability was noted to be a

strength, and she had “an appropriate fund of knowledge.” (AR 14–15.) The ALJ

also stated that Ms. Dominguez read her Bible daily and she expressed an

interest in online school. (AR 15.)

       Second, the ALJ found Ms. Dominguez had only a mild limitation in the

area of interacting with others. (Id.) The ALJ noted that in August 2016, Ms.

Dominguez “reported enjoying her neighbors.” (Id.) She also had an “appropriate

attitude” and was “at ease in interviews,” and reported to caring about others and

being a loving person. (Id.)

       Third, the ALJ found Ms. Dominguez had a mild limitation vis-à-vis

concentrating, persisting, or maintaining pace. (Id.) Ms. Dominguez was

observed to be focused and attentive, and could track interviews without effort,

distraction, or interruption. (Id.)

       Finally, the ALJ found that Ms. Dominguez has no limitation in adapting or

managing herself. (Id.) The ALJ reasoned Ms. Dominguez “lives on her own” and

“has been observed to have a normal mood and affect, with normal behavior and

normal though content.” (Id.) Thus, he concluded Ms. Dominguez’s determinable

mental impairments did not meet the criteria of any listed impairment for mental



                                        5
disorders (see 20 C.F.R. § Pt. 404, Subpart P, App. 1), either singly or in

combination. (AR 14.)

       These functional findings are inconsistent with the medical opinions of Dr.

DeAngelo and Dr. Suyeishi, which the ALJ addressed in making his RFC

determination at step four. Dr. DeAngelo is a consultative examiner who

examined Ms. Dominguez on October 6, 2016, at the Commissioner’s request.

(AR 1031–1035.) Based on her evaluation and records review, Dr. DeAngelo

determined Ms. Dominguez had no impairment in understanding; mild

impairment in her ability to interact with co-workers and the public; moderate

impairments in her ability to perform simple tasks and accept instruction from a

supervisor; and marked impairments in her ability to remember, focus attention

and concentrate, perform complex tasks, and complete an average workday

without interruption from psychological conditions. (AR 1034.) According to

cognitive screening, Ms. Dominguez’s immediate memory was normal, but her

delayed memory was mildly impaired. There was marked impairment in her

concentration, and moderate impairments in her abstractions, judgment, and

reasoning. (AR 1035.)

       About one month later, Dr. Suyeishi, a state agency nonexamining

medical consultant, reviewed Ms. Dominguez’s records and issued a Disability

Determination Explanation. (AR 276–91.) Dr. Suyeishi found Ms. Dominguez had

mild restriction in her activities of daily living, moderate difficulties in maintaining

social functioning and maintaining concentration, persistence, or pace, and had

one or two episodes of decompensation. (AR 282.) Dr. DeAngelo concluded that



                                            6
Ms. Dominguez had moderate limitations in her ability to: (1) understand,

remember, and carry out detailed instructions; (2) maintain attention and

concentration for extended periods (3) “complete a normal workday and

workweek without interruptions from psychologically based symptoms and to

perform at a consistent pace without an unreasonable number and length of rest

periods”; and (4) interact appropriately with the general public. (AR 286–88.) In

his Mental RFC (“MRFC”), Dr. Suyeishi opined that Ms. Dominguez could

perform work “not involving significant complexity or judgment which can be

learned in up to three months’ time on the job.” (AR 288.) He further stated she

should have limited interaction with the general public but could accept

supervision and interact with coworkers, and she could adapt to work-related

situations “as long as work demands are within MRFC limitations.” (Id.)

       Dr. Suyeishi disagreed somewhat with Dr. DeAngelo’s findings, stating

that her opinion “is an overestimate of the severity of the individual’s

restrictions/limitations.” (AR 288.) Specifically, he states Dr. DeAngelo’s exam

“shows some mild to moderate depression [symptoms]” but that Ms. Dominguez

is “able to attend meetings and church” and also “[a]ble to do household chores.”

(AR 284.)

       In determining that Ms. Dominguez had, at most, mild impairments in

mental functioning, the ALJ gave these two opinions minimal weight. As to Dr.

DeAngelo, the ALJ noted that she only examined Ms. Dominguez once. (AR 20.)

He also found that Dr. DeAngelo’s opinion was not consistent with her own

examination, which showed only mild memory impairment, or the medical record,



                                          7
which “indicates the claimant reads the Bible daily, uses the bus for

transportation, and lives on her own.” (Id.) The ALJ also points out that Ms.

Dominguez “reportedly enjoyed spending time with her neighbors, and considers

herself a caring individual,” which purportedly is “not consistent with the

moderate to marked limitations assigned by Dr. DeAngelo.” (Id.)

       The ALJ similarly discounted Dr. Suyeishi’s opinion; first, because he did

not examine Ms. Dominguez, and second, because his opinion is not supported

by the medical record. (Id.) Here, the ALJ again notes that Ms. Dominguez’s

activities of reading her Bible, using the bus, and living on her own are

inconsistent with the moderate limitations assigned by Dr. Suyeishi’s opinion.

       The Court finds the ALJ’s analysis deficient. The Tenth Circuit has

indicated that case law prescribes a very limited role for step two analysis.” Lee

v. Barnhart, 117 F. App’x 674, 676–77 (10th Cir. 2004). “While ‘the mere

presence of a condition or ailment’ is not enough to get the claimant past step

two, Hinkle v. Apfel, 132 F.3d 1349, 1352 (10th Cir. 1997), a claimant need only

make a ‘de minimus’ showing of impairment to move on to further steps in the

analysis.” Id. The ALJ’s finding that Ms. Dominguez’s major depressive disorder

and PTSD were “nonsevere” impairments is unreasonable given the ALJ’s

treatment of the medical opinion evidence in the record.

       “An ALJ must evaluate every medical opinion in the record, although the

weight given each opinion will vary according to the relationship between the

disability claimant and the medical professional.” Hamlin v. Barnhart, 365 F.3d

1208, 1215 (10th Cir. 2004) (citing 20 C.F.R. § 401.1527(d)). “The opinion of an



                                          8
examining physician is generally entitled to less weight than that of a treating

physician, and the opinion of an agency physician who has never seen the

claimant is entitled to the least weight of all.” Robinson v. Barnhart, 366 F.3d

1078, 1084 (10th Cir. 2004) (citing 20 C.F.R. § 404.1527(d)(1), (2); 20 C.F.R. §

416.927(1), (2); SSR 96–6p, 1996 WL 374180, at *2). No matter the relationship,

the ALJ must “give consideration to all the medical opinions in the record” and

“discuss the weight he assigns to them.” Mays v. Colvin, 739 F.3d 569, 578 (10th

Cir. 2014) (internal quotation marks omitted).

       The ALJ must consider the following factors when evaluating all medical

opinions:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or
       testing performed; (3) the degree to which the physician’s opinion is
       supported by relevant evidence; (4) consistency between the
       opinion and the record as a whole; (5) whether or not the physician
       is a specialist in the area upon which an opinion is rendered; and
       (6) other factors brought to the ALJ’s attention which tend to
       support or contradict the opinion.

Allman v. Colvin, 813 F.3d 1326, 1331–32 (10th Cir. 2016). Neither the

regulations nor the Court require a factor-by-factor recitation, but the ALJ’s

findings must be “sufficiently specific to make clear” the weight assigned to the

source opinion and the reasons for that weight. Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007) (internal quotation marks omitted).

       Here, the ALJ’s treatment of the medical opinions was flawed for several

reasons. First, although the length of the treatment relationship and frequency of

examination is relevant in evaluating medical opinions, the ALJ’s observations

that Dr. DeAngelo examined Ms. Dominguez once, and Dr. Suyeishi was only a
                                          9
consulting physician, were not valid reasons, by themselves, for discounting

those opinions. See Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012)

(ALJ’s finding a physician’s opinion is not entitled to the conclusive weight of a

treating medical-source opinion “is not by itself a basis for rejecting [the

opinion]—otherwise the opinions of consultative examiners would essentially be

worthless, when in fact they are often fully relied on as the dispositive basis for

RFC findings”). This is particularly true because there were no other medical

opinions to which the ALJ gave greater weight or otherwise supported the ALJ’s

mental impairment evaluation. Thus, it is curious, at best, to discredit Dr.

DeAngelo and Dr. Suyeishi’s opinions due to a lack of longitudinal treatment

relationship when they were the only doctors to actually offer an opinion as to

Ms. Dominguez’s mental limitations. See Davis v. Astrue, No. 09-cv-00881-REB,

2010 WL 3835828, at *4 (D. Colo. Sept. 23, 2010). Indeed, “this reason is not

reason at all.” Gonzales v. Colvin, 69 F. Supp. 3d 1163, 1169 (D. Colo. 2014). d

       Second, the ALJ erred in relying on Ms. Dominguez’s daily activities to

support his conclusion that the doctors’ findings were inconsistent with the

record, primarily because he engaged in improper picking and choosing. See

Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004) (“It is improper for the

ALJ to pick and choose among medical reports, using portions of evidence

favorable to his position while ignoring other evidence.”). See also Clifton v.

Chater, 79 F.3d 1007, 1010 (10th Cir. 1996) (“[I]n addition to discussing the

evidence supporting his decision, the ALJ also must discuss the uncontroverted

evidence he chooses not to rely upon, as well as significantly probative evidence



                                          10
he rejects.”); Briggs ex rel. Briggs v. Massanari, 248 F.3d 1235, 1239 (10th Cir.

2001). As noted by Ms. Dominguez, the ALJ largely ignored voluminous medical

records indicating she suffered from severe and recurrent major depressive

disorder and chronic PTSD. (AR 836–949.) Although her symptoms fluctuated

(see id., AR 1165–1550), Ms. Dominguez expressed feelings of intense

depression and anxiety and significant suicidal ideation, as well as “difficulty

concentrating from past trauma” (AR 839), and treatment notes indicate that “she

frequently mixes up thoughts and facts.” (AR 1543.) Records also show Ms.

Dominguez had “some word-finding problems” and “some thought-blocking,”

along with complaints of memory problems. (AR 1432, 1444.) This evidence

provides support for Dr. DeAngelo and Dr. Suyeishi’s impairment findings. At the

very least, the ALJ was required to discuss these records, and reconcile them

with his findings that Ms. Dominguez’s “intellectual ability was noted to be

strength,” “she was observed to have an appropriate fund of knowledge,” “she

expressed interest in online school,” and “she has been observed to be focused.”

(AR 14–15.) He failed to do so, relying instead only on the portions of the record

that ostensibly reinforced his conclusion. See Gonzalez, 69 F. Supp. 3d at 1173

(An “ALJ’s failure to acknowledge the cyclical pattern of plaintiff’s symptoms

suggests some level of ‘cherry picking’ the record, which is improper.”).

       The ALJ also relied on Ms. Dominguez’s relatively banal activities of daily

living in determining that her mental impairments were not severe, in

disregarding her subjective complaints, and in formulating his RFC. He

summarized Ms. Dominguez’s testimony regarding her depression as follows:



                                         11
         At the hearing, the claimant testified that she struggles with
         depression on a daily basis. She has severe bouts of depression that
         can last for two months. She has these three or four times per year.
         She sees a therapist twice a week. She testified she cannot get out
         of bed when her depression in severe. She cannot focus well enough
         to read. She is having nightmares five out of seven nights. She has
         not drank constantly since 2015. She testified that she will have to
         reread things. She testified that she is forgetful, and her daughter
         helps her with bills. . . . She testified she takes a high dose of
         antidepressants, and she takes sleeping medication. She has
         difficulty waking after taking her sleeping medicine. She testified that
         she will feel like she accomplished something if she goes to check
         the mail. Her daughter helps with her hair. When she has a severe
         bout of depression she will not want to get out of bed or eat. Her
         brother will transport her. She will cook in the microwave. She may
         go two weeks without showering. She testified stress causes pain. .
         . . She will have panic attacks from anxiety and stress. Everything is
         stressful. She testified that she does not think she could do a job full
         time, even if it was physically easy. She is not good with numbers
         anymore. She testified she cannot concentrate. . . .

(AR 17–18.)

         The ALJ then found that Ms. Dominguez’s medically determinable

impairments could reasonably be expected to cause some of the symptoms, but

her statements concerning the intensity, persistence and limiting effects of these

symptoms were not entirely consistent with the medical evidence and other

evidence in the record. (AR 18.) Although “credibility determinations are

peculiarly the province of the finder of fact and should not be upset if supported

by substantial evidence” Kepler v. Chater, 68 F.3d 387, 390–91 (10th Cir. 1995),

the ALJ must expressly link his credibility assessment to specific evidence in the

record. Id. at 910. See also Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir.

2000).

         From the ALJ’s opinion, it looks like he gave great weight to Ms.

Dominguez’s statements about things she could do despite her limitations while


                                           12
giving no weight to her statements about the limiting effects of her impairments.

This type of analysis is an “unfair characterization of the record.” Kaighn v.

Colvin, 13 F. Supp. 3d 1161, 1174 (D. Colo. 2014). The ALJ did not specifically

address how activities like reading the Bible, taking the bus, enjoying company,

or being a caring individual support his conclusion that Ms. Dominguez’s mental

limitations would not prevent her from attending work on a regular basis

necessary to keep a job. See Morgan v. Colvin, 68 F. Supp. 3d 1351, 1357 (D.

Colo. 2014) (“activities of daily living rarely translate well into a determination of

what a claimant can do on a sustained basis in the workplace”); Byron v. Heckler,

742 F.2d 1232, 1235 (10th Cir. 1984) (“In order to engage in gainful activity, a

person must be capable of performing on a reasonably regular basis.”). He also

failed to address the fact that Ms. Dominguez’s testimony is consistent with Dr.

DeAngelo’s and, to a lesser degree, Dr. Suyeishi’s, opinions.

       In viewing the record as a whole, it is difficult to determine how the ALJ did

anything other than substitute his judgment for that of Drs. DeAngelo and

Suyeishi. He was not entitled to do so. See Winfrey v. Chater, 92 F.3d 1017,

1022 (10th Cir. 1996) (an ALJ cannot interpose his own “medical expertise” over

that of a physician); Miranda v. Barnhart, 205 F. App’x. 638, 641 (10th Cir. 2005)

(“The ALJ’s approach impermissibly put him in the position of judging a medical

professional on the assessment of medical data.”). In any event, the reasons he

gave for discrediting these opinions are either not legitimate or not borne out by




                                          13
the record, and therefore his conclusions at step two and his RFC findings do not

constitute substantial evidence.5

       Finally, the ALJ’s errors cannot be considered harmless, as the Court

cannot conclude that no reasonable factfinder could have reached a different

conclusion had the weight of the medical opinion evidence been adequately

explained and supported by substantial evidence. See Allen v. Barnhart, 357

F.3d 1140, 1145 (10th Cir. 2004). (concluding that, with certain “caveats, it . . .

may be appropriate [in Social Security appeals] to supply a missing dispositive

finding under the rubric of harmless error in the right exceptional circumstance,

i.e., where, based on material the ALJ did at least consider (just not properly), we

could confidently say that no reasonable administrative factfinder, following the

correct analysis, could have resolved the factual matter in any other way”).

Conversely, and for the same reason, the Court does not find that this case

presents an appropriate occasion to exercise the Court’s discretion to direct an

award of benefits in Ms. Dominguez’s favor. Davis v. Astrue, No. 09-cv-00881-

REB, 2010 WL 3835828, at *6 (D. Colo. Sept. 23, 2010). Accordingly, the case

must be remanded for further proceedings.




5 Moreover, even if the ALJ’s finding that Ms. Dominguez’s mental impairments
were nonsevere was supported by substantial evidence, he was still required to
evaluate the combined effect of both her severe and nonsevere impairments at
step three of the five-step sequential process for reviewing disability claims. See,
e.g., 20 C.F.R. §§ 404.1521, 404.1545(a)(2). The ALJ’s step three analysis did
not specifically address any listing for mental disorders, only those for physical
impairments. This is also reversible error. Salazar v. Barnhart, 468 F.3d 615, 621
(10th Cir. 2006) (“the failure to consider all of the impairments is reversible
error.”).
                                         14
                                 Conclusion

      For the reasons set forth above, the Commissioner’s decision is

REVERSED and REMANDED for additional proceedings consistent with this

opinion.

      Dated this 19th day of August, 2019.


                                       BY THE COURT:



                                       N. Reid Neureiter
                                       United States Magistrate Judge




                                      15
